                                     SAPONE & PETRILLO, LLP
William S. Petrillo, Esq., Partner                                      Chase S. Ruddy, Esq., Senior Associate
Edward V. Sapone, Esq., Partner

      MANHATTAN                                                                LONG ISLAND
 1 Penn Plaza, Suite 5315                                                1103 Stewart Avenue, Suite 200
New York, New York 10119                                                  Garden City, New York 11530
 Telephone: (212) 349-9000                                                  Telephone: (516) 678-2800
  Facsimile: (212) 349-9003                                                 Facsimile: (516) 977-1977
E-mail: ed@saponepetrillo.com                                           E-mail: william@saponepetrillo.com

                                                                                           July 26, 2019

Honorable Roslynn R. Mauskopf
United States District Judge
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

                                     Re:   United States v. George Gonzalez
                                           Docket No.: 17-CR-051

Dear Judge Mauskopf:

       I write to supply the Court with additional information in anticipation of the continued
sentencing proceedings scheduled for July 29, 2019. We thank Your Honor for the last
adjournment, as it allowed me to support my wife during a difficult post-surgery recovery.

                                Mr. Gonzalez’s 1990 Discharge from the Army

       On the documents supplied to the Court by Probation, which included documents we
supplied to Probation, Mr. Gonzalez’s 1990 discharge from the Army is listed as “under
honorable conditions.” This differs from Mr. Gonzalez’s separation from the Army in 1985 and
in 2014, for which the character of service was listed as “honorable”. My investigation has
revealed that there are two forms of military discharge: (1) Administrative and (2) Punitive. For
those service members who receive an administrative discharge, there are four types of
administrative discharge: (1) Honorable; (2) General Discharge Under Honorable Conditions; (3)
Other Than Honorable Discharge; and (4) Entry-Level Separation. If a military service member
received a good or excellent rating for their service time, by exceeding standards for
performance and personal conduct, they will be discharged from the military honorably. This is
the form of discharge that Mr. Gonzalez received in both 1985 and in 2014. If a service
member’s performance is satisfactory but the individual failed to meet all expectations of
conduct for military members, the discharge is considered a General Discharge Under Honorable
Conditions. This is the form of discharge that Mr. Gonzalez received when he separated from the
Army in 1990.
       There are a number of reasons one might receive a general discharge under honorable
conditions. Some examples include:

              failure to maintain military standards in weight;
              failure to maintain military standards in fitness;
              failure to maintain military standards in dress;
              failure to maintain military standards in appearance;
              failure to progress in your training; and
              minor disciplinary infractions.

        This category of discharge can also be assigned when there is a medical reason for a
discharge. This may be due to an injury that is suffered in the line of duty or even for a pre-
existing condition that the individual did not know existed until their time in the military.

       I have attempted to secure additional paperwork for the Court’s consideration which may
be able to shed further light on the circumstances of Mr. Gonzalez’s discharge. Attached as
Exhibit A to this letter is his Certificate of Discharge from 1990. Unfortunately, the narrative
reason for separation lists only “unsatisfactory performance.” In speaking further with Mr.
Gonzalez, I believe that the reason for this discharge type arises from his medical condition at
the time, in particular Mr. Gonzalez’s prior medical condition, which resulted in his undergoing
foot surgery in 1989 (see PSR p. 13, ¶55), and which affected his ability to maintain certain
physical expectations for military service. As referenced throughout our sentencing
memorandum and the presentence report, Mr. Gonzalez has suffered, and continues to suffer,
from medical conditions that affect both of his feet.

        I believe that Mr. Gonzalez’s continued service as a member of the US Army Reserves
and his return to active duty from 2000 to 2014, are evidence that his separation in 1990 was in
no way discipline related. This separation comes after one year of a more than 19-year active
duty service record, the vast majority of which merited honorable discharges, including at the
time of his retirement in 2014.

                                Post-Traumatic Stress Disorder

       With respect to additional evidence regarding the source of Mr. Gonzalez’s PTSD, I have
attempted to secure additional paperwork for the Court’s consideration which demonstrates Mr.
Gonzalez’s presence at ground zero following 9/11. Unfortunately, I have been unable to locate
any paperwork. Mr. Gonzalez’s PTSD is referenced, however, throughout the psychiatric records
provided to the Court both in my original sentencing submission, and in my July 1, 2019
supplemental submission. Additionally, I am attaching photographs taken by Mr. Gonzalez at
ground zero. (See Exhibit B).




                                                2
      The Court’s consideration of this additional information is greatly appreciated.



                                                                   Respectfully submitted,

                                                                   /S/ Edward V. Sapone
                                                                   Edward V. Sapone

cc:   A.U.S.A. Artie McConnell




                                               3
